DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0296272 A1-hereinafter Lee).

Regarding claim 1, Lee teaches a secondary battery comprising:

an outer package that houses the electrode body (Lee case 140);
a sealing plate that seals the outer package and that includes a terminal (Lee [0044] cap plate 151 is used to seal the opening of the case 140); and
a collector that electrically connects the tab and the terminal to each other (Lee Figure 2 tab 112 connects to collector 170 and collector 170 connects to the terminals 120/130), wherein the collector opposes the sealing plate with an insulating member in between (Lee Figure 2 [0049], gasket 155 made of insulating material is between the sealing plate and the collector),
the collector includes a first connection portion, a connecting portion, and a second connection portion (Lee annotated Figure 2 below, [0064] collector plate 170 has terminal connection part 171 corresponding to the second connection portion and a tab connection part 175 corresponding to the first connection portion),


    PNG
    media_image1.png
    424
    662
    media_image1.png
    Greyscale



the connecting portion connects the first connection portion and the second connection portion to each other (Lee connection portion as seen in the annotated Figure 2 above),
the second connection portion includes a terminal-side connection portion to which the terminal or the terminal conductive member connected to the terminal is connected (Lee Figure 2 terminal connection part 171 of the collector 170), and a fuse portion provided with a through hole between the terminal-side connection portion and the connecting portion (Lee Figure 2; [0058] fuse opening hole 173 formed in the collector plate with protection member 174 formed in the fuse opening; also see [0065]),
the fuse portion does not come in contact with the insulating member, the terminal, and the terminal conductive member (Lee annotated Figure 3 below; the protection member 174 would also prevent contact with the fuse portion), and

    PNG
    media_image2.png
    708
    1164
    media_image2.png
    Greyscale

by having a cross-sectional area in a portion of the through hole be smallest in a current path from the tab to the terminal, the fuse portion is thermally cut when an overcurrent flows between the tab and the terminal (Lee [0065] fuse opening 173 may be melted and broken by the heat generated when a large amount of current flows in the secondary battery).
The phrase “by having a cross-sectional area in a portion of the through hole be smallest in a current path from the tab to the terminal” is not given patentable weight as the claim does not seem to be requiring that the cross sectional area in a portion of the through hole is the smallest. All that is required by the claim is that the fuse portion is thermally cut due to an overcurrent flow between the tab and the terminal. The phrase as outlined above seems to be an explanation of how and why the fuse portion is thermally cut and not used to further limit the fuse portion.

Regarding claim 2, Lee teaches all of the limitations of claim 1. Lee further teaches wherein a space is provided between the fuse portion and the insulating member (Lee annotated Figure 3 below is provided with a gap between the fuse portion and the insulating member).


    PNG
    media_image2.png
    708
    1164
    media_image2.png
    Greyscale


Regarding claim 4, Lee teaches all of the claim limitations of claim 1. Lee further teaches wherein the connecting portion connects the first connection portion and the second connection portion so that there is a difference in level therebetween (Lee Figure 2, height difference between the first and second connection portions).

Regarding claim 7, Lee teaches all of the claim limitations of claim 1. Lee further teaches comprising a fuse holding member provided between the electrode body and the fuse portion (Lee fuse 

Regarding claim 8, Lee teaches all of the claim limitations of claim 7. Lee further teaches wherein the fuse holding member enters inside the through-hole (Lee [0065] the protection member may be formed inside the fuse opening 173).

Regarding claim 9, Lee teaches all of the claim limitations of claim 7. Lee further teaches wherein the fuse holding member covers the fuse portion while exceeding a width of the fuse portion (Lee [0065] protection member may be formed to cover the fuse opening 173 and may cover a top, bottom, and side surfaces of the terminal connection part 171 having the fuse opening or may be formed inside the fuse opening).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0296272 A1-hereinafter Lee) as applied to claim 1 above, and further in view of Park et al. (US 2016/0049635 A1-hereinafter Park).

Regarding claim 3, Lee teaches all of the claim limitations of claim 1. Lee fails to teach wherein a width of the connecting portion is smaller than a width of the first connection portion and a width of the second connection portion. The connecting portion of Lee appears to have the same width as the first and second connection portions.
	
	Park discloses a rechargeable battery related to the configuration of the electrode assembly and aimed at preventing damage to the components within the electrode assembly. Park teaches of a connecting portion with a width D1 that is smaller than the widths of the current collector members (Park Figure 5 [0072-0074]). Park further teaches that the centerline for the first and second collectors are offset such that impacts on the current collecting plates are not uniform and may only affect a first or second current collecting member rather than both current collecting members (Park [0114-0116]). The width and the offset of the connecting member is to provide the centerlines of the two sections of the collectors to be offset such that damage can be minimized within the battery of the two collectors.

	Therefore, it would have been obvious to a skilled artisan as of the effective filing date to make the width of the connecting portion of Lee smaller than the width of the first and second connection portions as taught by Park such that damage can be minimized within the battery. A skilled artisan could make the width of the connecting member smaller than the width of the first and second connection portions without any ingenuity. Making the width of the connecting portion smaller would not be .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0296272 A1-hereinafter Lee) as applied to claim 1 above, and further in view of Sawada et al. (US 2016/0293931 A1-hereinafter Sawada).

Regarding claim 5, Lee teaches all of the claim limitations of claim 1. Lee fails to teach wherein a thickness of the terminal-side connection portion is smaller than that of the first connection portion. 

Sawada discloses a rectangular secondary battery with a current interrupting portion designed to break with an internal pressure is increased. Sawada teaches wherein a thickness (T2) of the base portion 22is thicker than the thickness (T4) of the connection plate 24 (Sawada Figures 5 and 6). The connection plate 24 also has thinned portions that are formed that are easily ruptured/ broken when the pressure is increased (Sawada [0050]).

Therefore, it would have been obvious to make the thickness of the terminal-side connection portion smaller than the thickness of the first connection portion so that the terminal side connection portion, which includes the fuse, can be melted easier to break up the current voltage and thus would stop the possibility of short circuiting. Having a thinner portion for the fuse would be obvious so that the electrical connection could be broken easily when the temperature is too high. Having this portion be thinner would result in a quicker breakage of the current and thus would enhanced the safety of the battery when overcurrent is produced.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0296272 A1-hereinafter Lee) as applied to claim 1 above, and further in view of Byun et al. (US 2013/0266830 A1-hereinafter Byun).

Regarding claim 6, Lee teaches all of the claim limitations of claim 1. Lee fails to teach wherein a plurality of through holes are arranges in a width direction of the fuse portion.

Byun discloses a secondary battery having a fuse portion that is melted when the temperature of the battery is too high. Byun teaches wherein multiple fuse holes can be provided and can be melted to cut off electrical connection within the battery (Byun [0068]; Figure 3B fuse holes 125b).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate multiple through holes arranged in the width direction of the fuse portion as taught by Byun as a way of cutting off the electrical connection and thus avoiding short circuiting within the battery when the current flow through the battery is too large. 
Alternatively, a skilled artisan could duplicate the fuse opening of Lee such that multiple fuse openings are provided in the fuse portion. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0296272 A1-hereinafter Lee) as applied to claim 1 above, and further in view of Kim et al. (US 2013/0101875 A1-hereinafter Kim).

Regarding claim 10, Lee teaches all of the claim limitations of claim 1. Lee fails to teach wherein the fuse holding member is fixed to the insulating member.

Kim discloses a rechargeable battery having a collector with a fuse portion having a cross sectional area that is smaller than the surrounding portion of the connection member, the fuse portion being melted when an overcurrent flows due to a short circuit. Kim teaches a lower insulation member 62 having a fuse groove 62b that collects the fuse portion when the fuse portion 73 is melted such that contact between the fuse portion and a high temperature and electrolyte solution is prevented which could cause an ignition of the electrolyte (Kim [0057]). The lower insulation member 62 as seen in Figure 4 is connected to the cap plate 31 and the insulating gasket 26. The insulating gasket 26 corresponds to the insulating member of the instant application and the lower insulation member 62 could correspond to the fuse holding member of the instant application.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the protective member of Lee (relating to the fuse holding member) such that the protective member is contacted and connected with the insulating member. A connection between the fuse holding member and an insulating member such as one describes in the instant application can be realized and is shown in the prior art, such as Kim. Alternatively, a skilled artisan could use the teaching of Kim and make a modification/rearrangement such that the insulating member and the fuse holding member are connected.

	Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Lee fails to teach the connection of the fuse holding member and the insulating member. The modification of Kim as presented in claim 10 would teach that connection of the fuse holding member and the insulating member, however, the specific connection of having a rib provided in an outer peripheral edge of the insulating member and the rib includes a wall portion that protrudes more than the fuse portion, the wall portion includes a wall portion through hole, and the fuse holding member straddling the fuse portion is fitted and fixed to the wall portion through hole would not be obvious to a skilled artisan. A skilled artisan would have no teaching, motivation, nor suggestion to provide the connection between the insulating member and the fuse holding member as specified in claim 11. Kim (US 2013/0101875 A1) shows a basic connection between the fuse holding member and the insulating member but fails to teach, suggest, nor render obvious the limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727